Citation Nr: 1133137	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for allergic rhinitis, anosmia.  

2.  Entitlement to service connection for bilateral knee condition.  

3.  Entitlement to service connection for obstructive airway disease, also claimed as pulmonary condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2007 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for allergic rhinitis, anosmia, and service connection for bilateral knee condition and obstructive airway disease, also claimed as pulmonary condition.  

The issue of service connection for obstructive airway disease being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is not productive of polyps.  

2.  The Veteran's allergic rhinitis with anosmia results in a total loss of sense of smell.  

3.  A chronic knee disorder, to include arthritis, was not shown in service or for many years thereafter; and, the competent and credible evidence does not establish a link between any currently diagnosed bilateral knee disorder and the Veteran's active service.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for allergic rhinitis have not been met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6522 (2010).  

2.  The criteria for a separate 10 percent rating, and no more, for allergic rhinitis with anosmia has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6275 (2010).  

3.  A chronic bilateral disorder was not incurred in or aggravated by active service, nor may such a disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2007.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The May 2007 letter also informed the Veteran of how VA determined disability rating and effective dates.  See Dingess.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, VA outpatient treatment records,  and VA treatment records with the claims file.  

As to the increased rating claim, the Veteran underwent VA examinations in June 2007 and March 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the June 2007 and March 2008. VA examinations.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds both of the examinations to be adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).  

As to the service connection claim, the Veteran was not provided with an examination in this case.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

Here, with respect to the Veteran's claim of service connection for a bilateral knee condition, the record is absent any evidence of a bilateral knee condition in service or for many years thereafter.  There are complaints of right knee pain, and he has been diagnosed with osteoporosis.  Indeed, aside from his bare references to having a bilateral knee condition since service, the Veteran has not provided a scintilla of evidence showing a nexus between his bilateral knee condition and service.  Moreover, as will be discussed in greater detail below, his assertion as to continuity of symptomatology is not deemed credible.  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims of service connection since it could not provide evidence of a past event.  

The Veteran was also provided an opportunity to set forth his contentions during a hearing which he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings, as in the instant claim, are appropriate for an increased or initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the guidance of the Court in Hart, and for the reasons discussed in greater detail below, the Board finds that staged ratings for the Veteran's service-connected allergic rhinitis, anosmia, are not applicable in this case.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran claims that his allergic rhinitis with anosmia is more severe than the current evaluation reflects.  He maintains that his condition of anosmia has been in effect for 40 years and that he should be sufficiently rated for it.  

By rating decision of June 1970, service connection for allergic rhinitis, anosmia was granted.  A 10 percent rating was assigned, effective September 1969.  That 10 percent rating has been in effect since that time.  

The Veteran underwent a VA examination in June 2007.  He indicated that he had anosmia for the last 4 years and now he was getting nasal stuffiness.  He complained of occasional headaches.  He indicated that his condition had no effect on occupational functioning or daily activities.  Examination revealed no purulent discharge and no speech impairment.  There were no nasal polyps.  He had good nasal airway.  The turbinates were of normal size and consistency.  There was no obstruction of one or both nostrils.  He did not have a deviated septum.  There was no tissue loss, scarring, or deformity of the nose.  There was no tenderness, purulent discharge, or crusting.  The final diagnosis was right maxillary sinusitis.  

The Veteran underwent a VA examination in March 2008.  The Veteran indicated that he had anosmia since 1967.  He stated that he complained of loss of sense of smell at his first compensation examination.  He stated that anosmia had been stable since its onset.  He was not in receipt of current treatment for the condition.  There was no history of hospitalization or surgery.  There was no history of trauma affecting smell or taste.  There was no history of neoplasm.  Physical examination revealed no sense of smell for coffee or soap on either side of the nose.  The Veteran indicated that he was not employed as a result of eligibility by age or duration of work.  He retired in 2001.  The diagnosis was loss of sense of smell, anosmia, total.  The examiner stated that the Veteran was diagnosed and granted service connection along with rhinitis, certainly as a result of his service-connected rhinitis, since this was a frequent known problem associated with the diagnosis.  

VA outpatient treatment records dated from October 2007 to May  2009 were obtained and associated with the claims folder.  In January 2008, the Veteran was diagnosed with rhinitis, asymptomatic.  In April 2008, examination of the nasal septum proved normal and there was no discharge observed.  

The Veteran is presently rated for allergic rhinitis, anosmia, under Diagnostic Code 6522, as 10 percent disabling under 38 C.F.R. § 4.97.  Under that code, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  

It is important to note that the Veteran's disability is rated for allergic rhinitis and anosmia.  The Veteran is alleging that he has been evaluated in this manner since he was first granted service connection, but that he had not been rated for his anosmia since that time.  It is also important to note that during the Veteran's March 2008 VA examination, the examiner indicated, in pertinent part, that anosmia is a frequent known complication of allergic rhinitis.  Consideration must therefore be given to the Veteran's contention that a separate compensable rating for anosmia should be assigned.  

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2010). However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, complete loss of smell under DC 6275 is not overlapping of the symptomatology of 50 percent obstruction of the nasal passage on both sides or the complete obstruction of the nasal passage on one side.  Anosmia has been determined to be a complication of allergic rhinitis, but its symptomatology, which relates to the ability to smell, does not overlap with the symptomatology of rhinitis, which deals with the obstruction of the nasal passages.  As such, the Veteran warrants a separate rating for anosmia, which would not be indicative of pyramiding as it relates to his service-connected allergic rhinitis.  

As for assigning a rating for the Veteran's anosmia, DC 6275 provides for a 10 percent rating for complete loss of sense of smell.  It has been noted that the Veteran has complete loss of sense of smell, as indicated in his March 2008 VA examination.  As such, he warrants a 10 percent rating under this diagnostic code, which is the highest rating achievable under this DC.  The Veteran is thereby receiving the maximum schedular evaluation for his anosmia.  

Turning to the Veteran's allergic rhinitis, anosmia (rated under DC 6522, Allergic or vasomotor rhinitis), does not warrant any more than the presently assigned 10 percent rating for the entire appeals period.  Notably, although the Veteran has complained of nasal stuffiness, his June 2007 VA examination showed that he had good nasal airway, no obstruction of either nostril, nor were there any polyps.  His VA outpatient treatment records showed that his allergic rhinitis was asymptomatic in January 2008, and in April 2008, he had no discharge observed, and his nasal septum was normal.  As such, a 30 percent rating, which requires polyps, has not been shown.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an increased rating for allergic rhinitis for any period of time covered by the appeal.  The evidence also shows that he Veteran warrants a 10 percent separate rating, and no more, for anosmia.  

The Board has also considered the applicability of other potential diagnostic codes.  The Veteran was diagnosed with chronic right maxillary sinusitis.  He is also not service-connected for sinusitis.  Moreover, he is not entitled to a higher (30 percent) rating for maxillary sinusitis at any time during the time period covered by this appeal as there is no evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, necessary for a 30 percent rating.  His June 2007 VA examination specifically indicated that there was no evidence of purulent discharge or crusting.  He indicated that he had only occasional headaches.  Further, the Veteran did not allege, nor did the record show, any evidence of incapacitating episodes of sinusitis.  Diagnostic Code 6513 for maxillary sinusitis is not applicable in this case.  


The Board has considered the Veteran's statements that his allergic rhinitis, anosmia, is more disabling than reflected by the rating rendered.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms related to his allergic rhinitis, anosmia, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's allergic rhinitis, anosmia, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's aforementioned disability is evaluated.  

The Board has contemplated whether the claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected allergic rhinitis, anosmia, with the established criteria found in the rating schedule.  The Board finds that the Veteran's allergic rhinitis, anosmia, symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of his allergic rhinitis, anosmia, that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, which is not contended, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Indeed, when he was examined in June 2007, it was specifically noted that the Veteran's allergic rhinitis with anosmia had no effect on occupational functioning or daily activities.  There is also no evidence of frequent hospitalizations.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability for the period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  He stated during a March 2008 VA examination, that he was retired as a result of eligibility of age or duration of work.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  

Service Connection 

The Veteran asserts that service connection is warranted for bilateral knee disorder based upon incurrence in service.  He claims that he had swelling and cramping of the knees in service from the physical exertion of running everyday in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1112; 1133; 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  

Service treatment records are negative for findings of complaints, treatment, or diagnosis of a bilateral knee disorder.  When he was seen in May 1967 on separation examination, his lower extremities were clinically evaluated as normal.    

In November 1969, the Veteran underwent a VA examination.  He complained of swelling and cramping of the legs, which had subsided.  Physical examination of the musculoskeletal system was within normal limits.  There was no musculoskeletal pathology shown.  The pertinent diagnosis was swelling of legs, no pathology found.

There is also no evidence of a chronic bilateral knee disorder for many years thereafter.  Significantly, the next evidence of knee complaints was in 2007, when the Veteran complained of right knee pain in October 2007.  Musculoskeletal evaluation was negative.  In January 2008, the same complaints and findings were noted.  In May 2008, he was seen with "pain in the knee."  Review of the musculoskeletal system was positive for arthritis.  Objective examination of the musculoskeletal system showed range of motion was intact, muscle tone was adequate, and there were no deformities,  There was pain in the knee.  The assessment was osteoporosis, knee pain.  He was continued on medication for pain in the knee.  

In short, there is no objective medical evidence of a chronic bilateral knee disorder in service or for many years thereafter.  There is also no documented evidence of arthritis until 2008.  Therefore, the Board finds that the Veteran's bilateral knee disability, to the extent that it is attributed to arthritis, is not subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The Board does note, however, that it finds the Veteran is competent to report in-service complaints of bilateral knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1991).  He alleges that he had swelling and cramping in service of the legs as a result of his constant running.  However, as discussed, service treatment records showed no findings, treatment, or diagnosis of a bilateral knee condition.  The evaluation of the lower extremities on separation were found to be clinically normal.  Moreover, while he provided a past history of swelling of the legs in service, a VA examination report in November 1969, performed two years after service, was negative for any musculoskeletal pathology.  Put another way, to the extent that the Veteran may have swelling of the legs in service, which has not been established other than by his lay statements, the complaints of swelling and cramps in the legs were not specifically attributed to any diagnosed disability or to active service.  

Irrespective of the foregoing, the claim is lacking with respect to the remaining element needed to establish a claim for service connection-evidence of a nexus between the claimed inservice disorder and a present disability.  

At the outset, the Board notes that credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, although the Veteran's contentions regarding inservice knee complaints have been deemed to be competent, the fact that he made no complaints related to his knees at the time of separation from service, coupled with the fact that his lower extremities were found to be clinically normal, does not support the Veteran's contentions that he had continuity of symptomatology following inservice complaints.  Moreover, when he was examined in 1969, the Veteran did not complain of knee and/or leg pathology.  Rather, he only provided a past history of swelling.  Indeed, as discussed, any knee or leg swelling and cramping that the Veteran may have had was found to have subsided.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The Veteran's contemporaneous statements from 1969 are also distinctly vague.  While he clearly set forth a claim for service connection for his allergic rhinitis and ear trouble, he only provided a history of having had swelling and cramping of the legs.  He again made no assertion to an active problem.  Such weighs against the overall veracity of the Veteran's current statement that he has been suffering from chronic knee problems since service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Additionally, the first musculoskeletal complaints shown since that 1969 VA examination, were in 2007, nearly 40 years since the first VA examination relating to leg swelling and cramping was made.  The Board places significant weight on treatment records dated in 2007, which is the first instance of knee complaints documented in the claims file.  Again, the fact that the Veteran first filed a claim for service connection for bilateral knee condition in 2007, 40 years after leaving service, causes the Board to question the Veteran's current assertion that he has experienced a bilateral knee condition since service.  The fact that he indicated that leg swelling and cramping had subsided and no musculoskeletal pathology was noted when he first filed his claim for benefits in 1969 also serves as negative evidence.  Coupled together, the Board does not find the Veteran's assertions as to continuity of symptomatology to be credible.

The Board also notes that there is no persuasive medical evidence of record establishing that the Veteran's diagnosed knee condition is etiologically related to active service.  The Board has however, considered the Veteran's statements asserting a nexus between his current bilateral knee condition and his active duty service.  Although the Veteran is competent to report that he had bilateral knee pain, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1991).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted, the Veteran argues that he has had a bilateral knee condition since his active service.  He is clearly competent to make such a statement.  However, in a recent single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury, or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. Op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his inservice bilateral knee complaints, the Board accords his statements regarding the etiology of his bilateral knee condition of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465, (1999).  Further, the Veteran has offered only conclusory statements regarding the relationship between his inservice leg/knee complaints and his current bilateral knee condition.  In contrast, the lack of any other medical evidence between two years after service and nearly 40 years later when first diagnosed with a bilateral knee condition, is the most probative of the evidence /nonevidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral knee condition is due to any event or injury in service.  

Thus, barring a finding other than lay statements linking the Veteran's bilateral knee condition to service, service connection for bilateral knee condition is not warranted.  


ORDER

Entitlement to a disability evaluation in excess of 10 percent for allergic rhinitis is denied.  

A 10 percent separate rating, and no more, for anosmia, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral knee condition is denied.  


REMAND

The Veteran claims service connection for obstructive airway disease, also claimed as pulmonary condition.  He maintains that this condition had its onset during active duty.  His representative also alleges that this condition, in the alternative, is caused by or aggravated by, his service-connected allergic rhinitis.  

A review of the Veteran's service treatment records does not show a finding, treatment, or diagnosis for the claimed disorder.  However, the Veteran is presently seen for the disorder and the Veteran continues to allege that it had its onset in service.  In November 1969, two years after service separation, the Veteran underwent a VA examination which showed a normal respiratory system.  He also is seen by R.E.F., MD for his obstructive pulmonary disease.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

Based on the evidence set forth, the Veteran requires VA examination to determine whether he has obstructive airway disease, also claimed as pulmonary condition, with onset in service or as also alleged by his representative, as aggravated by his allergic rhinitis.  

Additionally, a medical statement from Dr. R.E.F. indicates that the Veteran is receiving treatment from him for his pulmonary condition.  These private treatment records should be obtained prior to final adjudication of the claim.  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should obtain all treatment records from Dr. R.E.F., for treatment of the Veteran's obstructive airway disease, claimed as a pulmonary condition, if any, and associate those records with the claims folder.  

2.  Thereafter, the Veteran should be afforded an appropriate respiratory VA medical examination for his claimed obstructive airway disease, claimed as a pulmonary condition.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should be performed.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed obstructive airway disease, claimed as a pulmonary condition had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  

If it is determined that a diagnosed pulmonary disorder did not have its onset during the Veteran's active service or was otherwise related to his time in service, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the pulmonary disorder was caused by, or aggravated by, his service-connected allergic rhinitis.


The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the pulmonary disorder (i.e., a baseline) before the onset of the aggravation.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with rationale.  

3.  Then readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


